DETAILED ACTION
Introduction
Claims 1, 2, 4-12, 14-16, and 18-21 have been examined in this application. Claims 1, 4, 6, 8, 12, 15, 18, 20, and 21 are amended. Claims 2, 5, 9-11, 14, 16, and 19 are as previously presented. Claim 7 is original. Claims 3, 13, and 17 are cancelled. This is a Notice of Allowability in response to the arguments and amendments filed 6/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anna Lloyd on 7/14/2022 and follow-up communications through email on 7/14/2022 and 7/15/2022.
Claims 1, 8, 12, and 15 in this application have been amended as follows: 

1. (Currently Amended)  A method of an interactive server system for providing location information to an in-vehicle terminal of a vehicle, the method comprising:
receiving, by processing circuitry of the interactive server system, an instruction that includes the location information and indication information, the instruction being generated from a transmit interface by a social networking client application running on a client terminal, the location information including a destination address indicating a driving destination designated by user selection in the social networking client application running on the client terminal;
parsing, by the processing circuitry of the interactive server system, the instruction to obtain the location information and the indication information from the instruction;
obtaining, by the processing circuitry of the interactive server system, network address information of the in-vehicle terminal based on the indication information parsed from the instruction; 
sending, by the processing circuitry of the interactive server system, the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal; [[and]]
instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the driving destination designated by the user selection in the social networking client application; and
receiving, by the processing circuitry of the interactive server system, a second instruction generated from the transmit interface of the social networking client application running on the client terminal, the second instruction being generated based on second location information and second indication information received by the social networking client application from a second application executed on the client terminal, and the second instruction being configured to be transmitted in response to the second application invoking the transmit interface of the social networking application.

8. (Currently Amended)  A non-transitory computer-readable medium storing instructions, which when executed by a computer of an interactive server system cause the computer to perform a method of providing location information to an in-vehicle terminal of a vehicle, the method comprising:
receiving an instruction that includes the location information and indication information, the instruction being generated from a transmit interface by a social networking client application running on a client terminal, the location information including a destination address indicating a driving destination designated by user selection in the social networking client application running on the client terminal; 
parsing the instruction to obtain the location information and the indication information from the instruction;
obtaining network address information of the in-vehicle terminal based on the indication information parsed from the instruction; 
sending the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal; [[and]]
instructing the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the driving destination designated by the user selection in the social networking client application; and
receiving a second instruction generated from the transmit interface of the social networking client application running on the client terminal, the second instruction being generated based on second location information and second indication information received by the social networking client application from a second application executed on the client terminal, and the second instruction being configured to be transmitted in response to the second application invoking the transmit interface of the social networking application.

12. (Currently Amended)  The non-transitory computer-readable medium according to claim 8, 

wherein the second indication information comprises the network address information of the in-vehicle terminal.

15. (Currently Amended)  An interactive server system, comprising:
processing circuitry configured to:
receive an instruction that includes location information and indication information, the instruction being generated from a transmit interface by a social networking client application running on a client terminal, the location information including a destination address indicating a driving destination designated by user selection in the social networking client application running on the client terminal;
parse the instruction to obtain the location information and the indication information from the instruction;
obtain network address information of an in-vehicle terminal based on the indication information parsed from the instruction; 
send the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal; [[and]] 
instruct the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the driving destination designated by the user selection in the social networking client application; and
receive a second instruction generated from the transmit interface of the social networking client application running on the client terminal, the second instruction being generated based on second location information and second indication information received by the social networking client application from a second application executed on the client terminal, and the second instruction being configured to be transmitted in response to the second application invoking the transmit interface of the social networking application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 8, and 15, the most similar prior art, Publication CN104897166A (Su et al.) (Translation used for citations) teaches a method/system of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12) for providing location information to an in-vehicle terminal of a vehicle (see p. 2 ln. 9-21, navigation address (location) to an in-vehicle navigation system), the method comprising: receiving, by processing circuitry of the interactive server system (see Figure 2, p. 1, ln. 17-18, and p. 7 ln. 20-26, computer software in server 12), an instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction being generated from a transmit interface (see p. 5, ln. 10-14, the submitting generated via a web interface) the location information including a destination address designated by a user (see p. 5, ln. 7-9 the navigation address is a user-input destination address where the navigation device (which p. 2 ln. 9-21, is an in-vehicle system) navigates); parsing, by the processing circuitry of the interactive server system, the instruction to obtain the location information and the indication information from the instruction (see p. 5, ln. 19-21, step S3, and NPL Publication “Client–server model – Wikipedia” communication in server systems occurs a specific content format that facilitates parsing); obtaining, by the processing circuitry of the interactive server system, network address information of the in-vehicle terminal based on the indication information parsed from the instruction (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information); sending, by the processing circuitry of the interactive server system, the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and instructing, by the processing circuitry of the interactive server system, the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the destination address (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. cause software to execute for the mapping function).
Publication CN104034343A (Huang) (Translation used for citations) teaches selection of a vehicle driving destination/address in a social networking client application for sending to a vehicle (see [0033]).
Published Application US2018/0216950A1 (Seagraves et al.) teaches selection of a destination via a social mobile application (see [0023]).

However, the prior art does not disclose or render obvious a method/storage medium/server system, performing:

receiving a second instruction generated from the transmit interface of the social networking client application running on the client terminal, the second instruction being generated based on second location information and second indication information received by the social networking client application from a second application executed on the client terminal, and the second instruction being configured to be transmitted in response to the second application invoking the transmit interface of the social networking application.

Applicant’s amendments (along with the above Examiner’s Amendments) address the previous rejections under 35 U.S.C. § 112 and 103 and the prior rejections are withdrawn. The combination of limitations defining the received instruction, received from the particular arrangement of the social networking client application and second application, combined with the other functions and particularly claimed parts integrated into the server system is not found or made obvious by the prior art. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such, Claims 1, 8, and 15 are allowable. Claims 2, 4-7, 9-12, 14, 16, and 18-21 are also therefore allowable as being dependent on Claim 1, 8, or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday - Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619